ORDER

PER CURIAM.
Larry Keeper (“Defendant”) appeals pro se from the denial of his motion to withdraw his guilty plea pursuant to Rule 29.07(d).
In May 1996, Defendant pled guilty to the class B felony of possession of a controlled substance with intent to distribute. He received a five year sentence pursuant to Section 559.115.1 In May 2005, Defendant filed a motion to withdraw his guilty plea, which the motion court denied. Defendant contends that the motion court erred in denying his motion to withdraw because his counsel was ineffective in that he was misinformed regarding the nature of the charges against him; he also claims that his guilty plea was unknowing and unintelligent because of his attorney’s misleading advice; he argues that his counsel’s performance was deficient because he did not receive the benefit of a plea agreement which had been agreed to by the State; in his final point, Defendant claims the court lacked jurisdiction to impose its sentence because no withdrawal of his previous guilty plea had been established.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).

. All statutory references are to RSMo.2000, unless otherwise indicated.